DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment filed 1/5/22 has been accepted and entered.  Accordingly, Claims 56, 58, 60, 62-63, 65, and 67 have been amended.  
Claims 57, 59, 61, 64, 66, and 68 are cancelled. 
Claims 56, 58, 60, 62-63, 65, and 67 are pending in this application. 
In view of the amendment, the previous objection to Abstract has been withdrawn.  Further, in view of the terminal disclaimer filed, the previous double patenting rejection to claims 56-59 and 62-66 has been withdrawn.  With cancelation of claim 59, the previous rejection to claim 59 under 35 U.S.C. 112(b) is moot.  Lastly, with the incorporation of noted allowable subject matters, “transmit, to the radio terminal through the second radio station, configuration information related to the measurement configuration for both the first and second cell” (claims 56, 62, 63), “receive, from the first radio station, configuration information related to the measurement configuration for both the first cell and the second cell; and transmit, via a communication control unit, to the radio terminal, the received configuration information” (claims 58, 65), “receive, from the first radio station through the second radio station, configuration information that is related to a measurement configuration for both the first cell and the second cell and is provided by the first radio station” (claims 60, 67), the previous rejections to claims 56, 58, 60, 62-63, 65, and 67 under 35 U.S.C. 103 are withdrawn.  

Allowable Subject Matter
Claims 56, 58, 60, 62-63, 65, and 67 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicants amendments, i.e., “transmit, to the radio terminal through the second radio station, configuration information related to the measurement configuration for both the first and second cell” (claims 56, 62, 63), “receive, from the first radio station, configuration information related to the measurement configuration for both the first cell and the second cell; and transmit, via a communication control unit, to the radio terminal, the received configuration information” (claims 58, 65), “receive, from the first radio station through the second radio station, configuration information that is related to a measurement configuration for both the first cell and the second cell and is provided by the first radio station” (claims 60, 67) have overcome the cited prior art.  An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:

Lee et al. (U.S. Patent Application Publication No. 2015/0319801), which is directed to method and apparatus for transmitting indication in wireless communication system; and teaches a UE supports dual connectivity with the MeNB and the SeNB; macro cell performs connection control, mobility and radio bearer management for both the macro cell and the small cell; MeNB endorses the new configuration and triggers the UE to apply the new radio resource configuration; 
Yang et al. (U.S. Patent Application Publication No. 2013/0058234), which is directed to method of performing cell measurement and method of providing information for cell measurement; and teaches that the first cell transmits to a UE, a first pattern information on the configuration subframe and a second pattern information indicating the subframe for performing measurement with respect to the second cell; and
Hong (U.S. Patent Application Publication No. 2015/0373559), which is directed to method for activating or deactivating small cell and apparatus therefor; and teaches a first base station that 

None of these references, taken alone or in any reasonable combination, teach the claims as amended, “transmit, to the radio terminal through the second radio station, configuration information related to the measurement configuration for both the first and second cell” (claims 56, 62, 63), “receive, from the first radio station, configuration information related to the measurement configuration for both the first cell and the second cell; and transmit, via a communication control unit, to the radio terminal, the received configuration information” (claims 58, 65), “receive, from the first radio station through the second radio station, configuration information that is related to a measurement configuration for both the first cell and the second cell and is provided by the first radio station” (claims 60, 67) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414